Title: From Thomas Jefferson to Etienne Lemaire, 26 July 1806
From: Jefferson, Thomas
To: Lemaire, Etienne


                        
                            Dear Sir
                            
                            Monticello. July 26. 06.
                        
                        I omitted to bring from Washington a great coat of which I shall certainly have occasion. it is a blue loose
                            coat with buttons & buttonholes on lappets in front. I left it in my Cabinet where William will know to find it. if mr
                            Madison is not come away, will you be so good as to deliver it to him & he will bring it to me. I salute you with my
                            best wishes
                        
                            Th: Jefferson
                            
                        
                    